NOTICE OF ALLOWANCE


	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim interpretation 
	The claim limitation of “ultrafine particles” in claim 1, while conventionally, ultrafine is 0.1 microns or less in scale, applicant broadly defines ultrafine as having a size of less than 1 micron (See Page 6, Lines 11-20); therefore, ultrafine will be considered to encompass a particle size of less than 1 micron. 
	Regarding claim 4, and the claim limitation of “wherein a largest dimension of any particle of said metal oxide powder is less than 2 microns”, since claim 1, from which claim 4 depends on, states that the metal oxide powder is “comprised of ultrafine particles”;  “comprised of” is considered open, allowing for metal oxide particles greater in size than ultrafine to also be present; claim 4 is therefore considered to further limit claim 1 by limiting the largest dimension of any metal oxide particle to less than 2 microns. 

Allowable Subject Matter
Claims 1-12 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant has convincingly argued that the amended claim limitation of “wherein said metal oxide powder is comprised of ultrafine particles” differentiates the claimed invention from the metal oxide coating of the Ring reference, as the ultrafine size when fixed on a substrate with abrasive material blasting, allowing a coating bonded as a result of Van der Waals forces; significantly different from the Dry process of Ring which deposits larger particles using electrostatic deposition methods and which does not work well for finer particles such as ultrafine powders. (See Affidavit, Page 1, Lines 10-20). Therefore, the claimed invention is considered novel and non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736